In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00421-CR


                         THE STATE OF TEXAS, APPELLANT

                                           V.

              LUZ HERMELINDA ESTRADA-MONDRAGON, APPELLEE

                       On Appeal from the County Court at Law No. 2
                                   Potter County, Texas
            Trial Court No. 136995-2, Honorable Pamela Cook Sirmon, Presiding

                                   January 23, 2014

           MEMORANDUM OPINION ON MOTION TO DISMISS
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before this Court is the State’s motion to dismiss its appeal. The State’s

attorney has signed the document stating that the State withdraws its appeal. TEX. R.

APP. P. 42.2(a). No decision of this Court having been delivered to date, we grant the

motion.   Accordingly, the appeal is dismissed. No motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                             Per Curiam

Do not publish.